Case 1:21-cv-20801-BB Document 6 Entered on FLSD Docket 03/11/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-20801-BLOOM/Otazo-Reyes

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, AS TRUSTEE, IN TRUST
 FOR THE REGISTERED HOLDERS OF
 MORGAN STANLEY ABS CAPITAL I INC.
 TRUST 2006-HE6, MORTGAGE
 PASS-THROUGH CERTIFICATES,
 SERIES 2006-HE6,

        Plaintiff,

 v.

 FRANCISCA VALDES a/k/a
 FRANCISCA GEMA VALDES, et al.,

       Defendants.
 _______________________________________/

                                       ORDER TO REMAND

        THIS CAUSE is before the Court upon a sua sponte review of the record. Defendants1

 removed this action from the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, on

 February 26, 2021. See ECF No. [1]. That same day, the Clerk of Court issued three Notices

 alerting Defendants of their failure to (1) pay the required filing fee, (2) file their Civil Cover

 Sheet, and (3) attach the state court records in this case. See ECF Nos. [3], [4], & [5]

 (“Noncompliance Notices”). These Noncompliance Notices also instructed Defendants to file the

 state court records, a completed Civil Cover Sheet, and a Notice of Compliance of Filing Fee

 indicating that the $402.00 filing fee has been paid within 24 hours. Id. To date, Defendants have




 1
  The Notice of Removal was filed on behalf of “Defendants Francisca Valdes a/k/a Francisca Gema Valdes,
 et al., (collectively the ‘Defendants’).” See ECF No. [1] (“Notice”). Nevertheless, the only Defendant
 actually identified by name throughout the Notice is Francisca Valdes.
Case 1:21-cv-20801-BB Document 6 Entered on FLSD Docket 03/11/2021 Page 2 of 4

                                                           Case No. 21-cv-20801-BLOOM/Otazo-Reyes


 failed to comply with these court orders by timely filing any of the materials listed in the

 Noncompliance Notices.2 Remand is appropriate on this basis alone.

         However, in addition to Defendants’ failure to comply with court orders, a review of the

 Notice itself reveals an additional basis for remand. Specifically, the Notice claims that the basis

 for this Court’s jurisdiction is as follows: “The Defendant file [sic] this Notice of Removal for

 Plaintiff’s violation of the renewed provisions of the Federal CARES ACT, recently addressed by

 Congress, and the protection against foreclosure and sale from the same.” ECF No. [1] at 2. This

 remarkably broad statement, on its own, is plainly insufficient to confer federal jurisdiction on this

 Court. Indeed, Defendants point to no specific provision of the CARES Act that would confer

 federal subject-matter jurisdiction on a state foreclosure case. As it is Defendants’ burden to

 provide a basis for removal, the Court finds that remand is appropriate because Defendants’ Notice

 falls well short of satisfying this burden.

         Finally, and most concerningly, this Court notes that Defendants’ counsel has improperly

 removed a number of foreclosure cases to federal court in an apparent attempt to delay the

 impending foreclosure sale.3 These removals are patently frivolous and reflect pure


 2
  The Court likewise notes that, by not filing a civil cover sheet in this case, Defendants have also failed to
 comply with the requirements of the Local Rules in this District. See S.D. Fla. L.R. 3.3 (“Every Complaint
 or other document initiating a civil action shall be accompanied by a completed civil cover sheet.”). The
 Court reminds Defendants that “[n]either the Federal Rules of Civil Procedure nor the Local Rules are
 aspirational.” Andreu v. Hewlett-Packard Co., No. 15-cv-23270, 2016 WL 1697088, at *4 (S.D. Fla. Apr.
 20, 2016); see also Travelers Cas. & Sur. Co. of Am. v. E. Beach Dev., LLC, No. CIV.A.07-0347-WS-B,
 2008 WL 3211306, at *13 n.30 (S.D. Ala. Aug. 7, 2008) (“The Federal Rules of Civil Procedure are not
 aspirational, and may not be casually disregarded by parties at their option.”).
 3
   See, e.g., Elizon DB Transfer Agent LLC v. CMG Cap., LLC, No. 1:21-cv-20795-UU (S.D. Fla. Mar. 2,
 2021), ECF No. [7] (remanding case sua sponte; filing fee not paid and no civil cover sheet filed); TCM
 Fin., LLC v. Conategi, LLC, No. 1:21-cv-20640-BB (S.D. Fla. Mar. 10, 2021), ECF No. [9] (granting
 motion to remand and awarding attorneys’ fees and costs; filing fee not paid, no civil cover sheet filed, and
 no response to motion filed); Axos Bank v. Chowdhury, No. 0:20-cv-62342-RS (S.D. Fla. Jan. 12, 2021),
 ECF No. [12] (granting motion to remand and request for attorneys’ fees; no civil cover sheet filed); 5AIF
 Maple 2 LLC v. 5725 Lagorce Partners LLC, No. 1:20-cv-24178-RNS (S.D. Fla. Nov. 16, 2020), ECF No.
 [21] (granting motion to remand and referring motion for attorneys’ fees and motion for sanctions to


                                                       2
Case 1:21-cv-20801-BB Document 6 Entered on FLSD Docket 03/11/2021 Page 3 of 4

                                                            Case No. 21-cv-20801-BLOOM/Otazo-Reyes


 gamesmanship. Each removal lacks a proper foundation and, oftentimes, the removing party fails

 to pay the filing fee, file the civil cover sheet, and/or file the state court record, as occurred in this

 case. Each case reveals counsel’s use of a removal to federal court as a means to an end in order

 to postpone a foreclosure sale. This conduct runs contrary to counsel’s duty of candor to the

 tribunal and serves only to waste limited resources of all parties and institutions involved—both

 at the state and federal level.

         The Court reminds counsel that, “as officers of the court, attorneys are servants of the law

 rather than servants of the highest bidder.” Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1547

 (11th Cir. 1993).

         The duty of candor is an important part of our justice system for several reasons.
         First, . . . the duty of candor is an integral part of ensuring that our system of justice
         functions properly because first and foremost an attorney is an officer of the court,
         an institution whose purpose is to seek the truth in order to do justice. See Malautea,
         987 F.2d at 1546. Second, the duty of candor is important to providing clients with
         an attorney’s “independent professional judgment” so as to not create unreasonable
         client expectations, which when dashed can undermine confidence in the justice
         system. See Fla. Bar Rule 4-2.1. Third, the duty of candor helps promote judicial
         efficiency and avoid crowding the court’s docket with frivolous actions. See Cooter
         & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990) (stating that the purpose of
         Rule 11 is to deter baseless filings in district court and streamline administration
         and procedure).

 Bautista v. Star Cruises, 696 F. Supp. 2d 1274, 1281 (S.D. Fla. 2010). As such, the Court

 admonishes counsel and requires that counsel review his ethical obligations under the Rules

 Regulating the Florida Bar.



 magistrate judge; no civil cover sheet or state court records filed); Deutsche Bank Nat’l Tr. Co. v. Rodriguez,
 No. 1:19-cv-24882-JEM (S.D. Fla. Jan. 21, 2020), ECF No. [19] (granting motion to remand by default and
 noting that there appeared to be no bases for removing the foreclosure action; no state court records filed
 initially, but such records were later submitted upon court order); see also First Sw. Fin. LLC v. T.D. Bank,
 N.A., No. 1:21-cv-20484-DPG (S.D. Fla. Mar. 4, 2021), ECF No. [8] (granting motion to remand by default
 in state court writ of garnishment case; no civil cover sheet or state court records filed); First Sw. Fin.
 Servs., LLC v. Dawkins Home Inc., No. 1:20-cv-24768-JAL (S.D. Fla. Jan. 19, 2021), ECF No. [32]
 (granting motion to remand in part and denying in part as to request for attorneys’ fees in state court replevin
 case; no civil cover sheet or state court records filed).


                                                        3
Case 1:21-cv-20801-BB Document 6 Entered on FLSD Docket 03/11/2021 Page 4 of 4

                                                  Case No. 21-cv-20801-BLOOM/Otazo-Reyes


       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Defendants’ counsel is ordered to pay the $402.00 filing fee by no later than

              March 18, 2021. Failure to do so will result in the imposition of the appropriate

              sanctions against counsel for Defendants.

           2. The above-styled case is REMANDED to the Eleventh Judicial Circuit in and for

              Miami-Dade County, Florida.

           3. The Clerk of the Court is directed to CLOSE the case.

           4. To the extent not otherwise disposed of, all deadlines are TERMINATED, and any

              pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 10, 2021.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:
 Counsel of Record




                                              4
